Case 3:21-cv-00163-DJN-EWH Document 1 Filed 03/11/21 Page 1 of 5 PageID# 1               tv/ovoi'^



                                  E/IS1^0

   bisTEiscT Qp
                                                             E3_n:i)]
                                                             L_.I
                                                             ^    " I!! I'!
                                                                                             ;   1,1




            ^amc> u/M^/£ lewi-^ '' '" i!!i|                  CLERK, Ho        i-    o
                                                                    r:^h-'\' ■ ■ '■ 'o



            'SE J/vW^ IMSS'o
   yv                                                       2).2\cv/II<j5
    iScttMorJO ftillCE DeP/?/tTAfcvr
    OFFIcE^ LEVV
    mip of P0U(LE emt) rn.$/r)fr«'
                                        VXc (bfimPtii^BtJ
    CC/ft&y N'o\4'                                   W/ve
pUb'St Mb mb fffb's thr-""""
        ^ G-RApiTTz-fX-/ /y\Gfrtc>t-j
  Case 3:21-cv-00163-DJN-EWH Document 1 Filed 03/11/21 Page 2 of 5 PageID# 2




   Qm                      tS^ZbZO

mfi                                APP^'^i
Support1^   i^';i%J:7e 5?
^7aX^oTk fpp ^PPztrzt OA,
%,fipm.s Mt PypF^PP^Pms
           /O f^I^lfYlo/(fb/ 2^13^
j;y&A/41/> WAYf^^ Lews5 kR/3t^X
      A WeiLYAtsL fo^                                        SupPop^j
^4Pxp\^               X WAlTPb IafX TH- PS/mu t
OP my /Spog, poP NpAmx>ePr X3y^.My
fOOCP           S^€y/tSmcik ST op£-f\^
LLdi^e (fusT Po£>/y sfY^po£)p cpixa .
 YObtfi^ay, X              BY SLaI kxT'
ftpi AND stuf fe mpmi
 £meRG-£/^Ci^ iloOWl.
  Case 3:21-cv-00163-DJN-EWH Document 1 Filed 03/11/21 Page 3 of 5 PageID# 3




 0a/ /PR^L                                    Offl£P/^ uksp/p
  p!^PPsTPb triB 6cJoPs/^ z/^ 20zo /r
  f/e Q-APP mJCipjTb^e S&o/^pnr
             BoTiP- Mp^'jok.j://of2ALb
  \AfApAB i-PzA/l'i P JM/71aT^ R^c^rfy-^
                           ''/r/a/^mA pAUpAS'
  fAO Xhscomo X^ XaIL -
   X^XoNAl/ WpyAfO Lbwx Xfdux^r
  ^PmuoN (uqLL/^Pz thP pt^t/
 AAol PpM       Stiff1^1^j/\/^
    Ok X\\l3 f)P{                                        OF
2ozf^ ce/rxFfs/XAr rXuEQ^^j
C-Cfy \j\if\s zrtATL Xf) SiL PpATf/.                                           A

TNVtLY£l>, Or/ M.Pt, LAWft^Kn^££f^ CSunp
aov. Pf^LpH Mmprn^ P^SlOetJT Jo£
             aaJ
Case 3:21-cv-00163-DJN-EWH Document 1 Filed 03/11/21 Page 4 of 5 PageID# 4




                                   5-/5 '


                                             -//2/)2i



Cc             lAi/ifQM
          Ban Ckurflp L4wfi-e/K
          GrO^. P^LPp HdPJhfim
          pphibEHjpe gibpK
          blflYOJi LfWHfl Sfojjlzf
                                                    ii iiimiif—




                                                                  RICHMOND VA 230

                                                                   AR2b21 PM2 'i,   EYE.




       1701               .

                                  'efd IAMj                                                St/ollow




                                           ^ ^ 1/
                                                                          Sr
           S^e««^°;?SSinor
               has   ''lem therrfoTe ^ ^
          lrsp«^Sn#Sr®

        "-v.




\\ i
                                                                                                      Case 3:21-cv-00163-DJN-EWH Document 1 Filed 03/11/21 Page 5 of 5 PageID# 5
